DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on 7/28/2022 has been entered. Claim 1 has been canceled. Claims 2-13 remain for examination. 
The Terminal Disclaimer filed on 7/29/2022 has been approved. However, The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2-13 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims of prior U.S. Patent No. 11, 024,120. This is a statutory double patenting rejection.
Claims 2-13 is rejected in view of claims 1-12 of the ‘120 patent in that both claims recite:
Claim 2 of the Application
Claim 1 of the ‘120 Patent
2. A method comprising: 

detecting, by at least one processor, of at least one computer system, a first signal at a first time period; 

determining, by the at least one processor, whether the first signal matches a first bit sequence associated with the first time period; permitting, by the at least one processor, a placement of a first bet on a first game outcome in response to determining that the first signal matches the first bit sequence; 

receiving, by the at least one processor, a second signal at a second time period, in which the second signal is different from the first signal; 

determining, by the at least one processor, whether the second signal matches a second bit sequence associated with the second time period; and permitting, by the at least one processor, placement of a second bet on a second game outcome, in response to determining that the second signal matches the second bit sequence associated with the second time period.


3. The method of claim 2, in which the first signal is received from a bracelet comprising a wristband and an RFID tag.
4. The method of claim 3, in which the second signal is received from the bracelet.
5. The method of claim 2, further comprising storing, by the at least one processor, the first bit sequence in a table in association with the first time period, and the second bit sequence in the table in association with the second time period.
6. The method of claim 5, further comprising storing, by the at least one processor, a third signal, in the table in further association with a player identifier, and a fourth signal in the table in further association with the player identifier.
7. The method of claim 2, in which the first time period is adjacent in time to the second time period.
8. An apparatus comprising: 
a memory; 
at least one processor to: receive a first signal at a first time; 
determine whether the first signal matches a first bit sequence associated with the first time; 
permit placement of a first bet on a first game outcome in response to determining that the first signal matches the first bit sequence; 
receive a second signal at a second time, in which the second signal is different from the first signal; and 
determine whether the second signal matches a second bit sequence associated with a second time; and 
permit placement of a second bet on a second game outcome in response to determining that the second signal matches the second bit sequence associated with the second time.
9. The apparatus of claim 8, in which the first signal is received from a bracelet comprising a wristband and an RFID tag.
10. The apparatus of claim 9, in which the second signal is received from the bracelet.
11. The apparatus of claim 8, in which the at least one processor is further configured to store the first signal in a table in association with the first time, and the second signal is stored in the table in association with the second time.
12. The apparatus of claim 11, in which the at least one processor is further configured to store a third signal in association with a player identifier.
13. The apparatus of claim 11, in which the first time is adjacent to the second time.

1. A method comprising: 

detecting, by at least one processor, of at least one computer system, a first signal at a first time period; 

determining, by the at least one processor, whether the first signal matches a first bit sequence associated with the first time period; permitting, by the at least one processor, a placement of a first bet on a first game outcome in response to determining that the first signal matches the first bit sequence; 

receiving, by the at least one processor, a second signal at a second time period, in which the second signal is different from the first signal; 

determining, by the at least one processor, whether the second signal matches a second bit sequence associated with the second time period; and permitting, by the at least one processor, placement of a second bet on a second game outcome, in response to determining that the second signal matches the second bit sequence associated with the second time period.


2. The method of claim 1, in which the first signal is received from a bracelet comprising a wristband and an RFID tag.
3. The method of claim 2, in which the second signal is received from the bracelet.
4. The method of claim 1, further comprising storing, by the at least one processor, the first bit sequence in a table in association with the first time period, and the second bit sequence in the table in association with the second time period.
5. The method of claim 4, further comprising storing, by the at least one processor, a third signal, in the table in further association with a player identifier, and a fourth signal in the table in further association with the player identifier.
6. The method of claim 1, in which the first time period is adjacent in time to the second time period.
7. An apparatus comprising: 
a memory; 
at least one processor to: receive a first signal at a first time; 
determine whether the first signal matches a first bit sequence associated with the first time; 
permit placement of a first bet on a first game outcome in response to determining that the first signal matches the first bit sequence; 
receive a second signal at a second time, in which the second signal is different from the first signal; and 
determine whether the second signal matches a second bit sequence associated with a second time; and 
permit placement of a second bet on a second game outcome in response to determining that the second signal matches the second bit sequence associated with the second time.
8. The apparatus of claim 7, in which the first signal is received from a bracelet comprising a wristband and an RFID tag.
9. The apparatus of claim 8, in which the second signal is received from the bracelet.
10. The apparatus of claim 7, in which the at least one processor is further configured to store the first signal in a table in association with the first time, and the second signal is stored in the table in association with the second time.
11. The apparatus of claim 10, in which the at least one processor is further configured to store a third signal in association with a player identifier.
12. The apparatus of claim 10, in which the first time is adjacent to the second time.



					Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887